[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING RE: MOTION TO PRECLUDE
The request for oral argument is denied. See Practice Book § 211, as amended effective October 1, 1995. The motion to preclude is denied.
Contrary to the assertion of the defendant, the plaintiff's motion to preclude is not necessarily "frivolous and absolutely groundless."  In response to interrogatories numbered 6, 7, 7a, 7b, and 9, the defendants state that the "information is no longer available and the defendant has no independent recollection at present." The answers imply the defendants may be able to refresh their recollection at a later time. The answers do not, however, show the defendants have intentionally answered the interrogatories falsely or with an intent to mislead. See Practice Book § 231. Nevertheless, the defendants' responses leave the interrogatories unanswered.
Based upon the limited record before this court, the court concludes the requested relief is inappropriate at this time. The parties are requested not to move to reargue. If the plaintiff desires to obtain additional information from the defendants, he may do so by way of additional interrogatories and requests for production. He may also move to preclude evidence at the time of CT Page 1420-EE trial.
THIM, JUDGE.